Citation Nr: 1506548	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Newark, New Jersey Department of Veteran Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  An unappealed August 2007 rating decision denied reopening a claim of service connection for a right shoulder disability because no new and material evidence was received since the most recent final denial.

2.  Evidence received since the August 2007 denial does not relate to a previously unestablished fact needed to substantiate the underlying claim of service connection.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  The Veteran was provided the requisite notice prior to the rating decision on appeal.  In an August 2009 letter, the Veteran was notified of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, how VA assigns disability ratings and effective dates, and of the definition of "new and material evidence."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The case has since been readjudicated in a February 2014 supplemental statement of the case (SSOC).  During the October 2014 hearing, the undersigned explained the issue and informed the Veteran of the evidence required to substantiate his claim.  Thereafter, the Veteran's testimony, in response to the questions posed by the undersigned, was focused on those elements.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, VA's duty to notify is met.  
In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board acknowledges that the Veteran alleges STRs from the U.S.S. Biddle should corroborate his claim of a right shoulder injury during service, and that no such records are associated with the claims file.  He has more recently indicated that he was sent to the USS Santogo to sick bay "to look at my shoulder" but "[n]othing was done."  He also reported being sent to the fleet sick bay in Norfolk when he returned to the United States, but he did not recall the name of that facility.  However, a review of the record shows that the AOJ took all appropriate actions to secure all STRs available (to include contacting the Veteran for any in his possession), and the STRs in the record include records from the U.S.S. Biddle.  The Board finds there is nothing suggesting STRs from the Veteran's active duty are incomplete.  Although certain STRs from his Reserve service appear to be outstanding, a formal finding of unavailability in the record details the AOJ's exhaustive efforts to secure those records and the reason for their unavailability.  At the request of the Veteran, the record was held open for 90 days following the October 2014 hearing to allow for submission of additional evidence (for which he waived AOJ initial consideration); updated VA treatment records were submitted by the Veteran in January 2015.  He has had ample opportunity to supplement the record, and has not identified any other pertinent records which remain outstanding.  VA's duty to assist is met.
Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Historically, a claim for service connection of a right shoulder disability was denied in an October 1992 rating decision on the basis that there was no evidence showing an injury during service.  It was noted the July 1980 service separation examination was negative for a shoulder injury.  The Veteran did not appeal this decision, and it became final.  

The Veteran later sought to reopen this claim, but it was again denied in an October 1997 rating decision.  At that time, he reported that he was treated for his right shoulder on the tender Puget Sound at Barcelona, Spain in 1978.  New evidence at that time included a February 1997 MRI of the shoulder which gave an impression of probable rotator cuff tendinitis and findings compatible with a clinical diagnosis of impingement.  The Veteran filed a timely notice of disagreement with that decision, but did not perfect his appeal.  

The Veteran then filed another claim to reopen that the AOJ continued to deny in August 2007 based on a finding that new evidence submitted by the Veteran did not relate to the previously unestablished fact (in-service injury) needed to substantiate the underlying claim of service connection.  At that time, VA treatment records included reports of right shoulder pain.  He was notified of that decision and his appellate rights, and did not initiate an appeal.  Therefore, that decision also became final.  The AOJ denied his most recent claim to reopen in the December 2009 decision currently on appeal.

The Veteran contends that he injured his right shoulder while stationed on the U.S.S. Biddle in the late 1970s.  At the time of the prior August 2007 denial, the evidence of record consisted of STRs, service personnel records, a private treatment record (MRI) reflecting shoulder problems, VA treatment records, and lay statements from the Veteran reporting a right shoulder injury during service, while stationed aboard the U.S.S. Biddle.

Since the August 2007 decision, evidence received in conjunction with the claim includes additional updated VA treatment records that include bilateral shoulder complaints and treatment as well as records received from the Social Security Administration.  Although new evidence has clearly been submitted since the August 2007 denial, none of it, either individually or when considered with previous evidence of record, provides medical evidence showing complaints, treatment, diagnoses, or other findings related to a right shoulder injury during the Veteran's active service or indicating that a current right shoulder disability is related to service.  

Consequently, the Board concludes that the additional evidence does not constitute new and material evidence sufficient to reopen the claim of entitlement to service connection for a right shoulder disability.  There remains no medical evidence of a right shoulder injury during the Veteran's active duty service.  As nothing has been submitted which relates to the previously unestablished element of in-service injury needed to substantiate the underlying claim of service connection, the benefit of the doubt rule does not apply here, and the appeal must be denied.



ORDER

New and material evidence has not been received.  The appeal is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


